—Judgment, Supreme *273Court, Bronx County (Nicholas Iacovetta, J.), rendered April 25, 1994, convicting defendant, after a jury trial, of robbery in the first degree, burglary in the first degree, and unlawful imprisonment in the second degree, and sentencing him to concurrent prison terms of 6 to 18 years, 6 to 18 years, and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning credibility of witnesses and reliability of identification were properly presented to the jury and we see no reason to disturb its findings (People v Gaimari, 176 NY 84, 94). Concur—Milonas, J. P., Ellerin, Tom and Mazzarelli, JJ.